Title: To George Washington from Edward Thurston, 1 June 1790
From: Thurston, Edward
To: Washington, George



May it please Your Excellency,
Newport [R.I.] June 1st 1790.

Having been appointed by the General Assembly of this State at the two last Elections to the Office of Surveyor for the Port of Newport, and as such having discharged my duty to the Public to their intire Satisfaction, I do therefore humbly solicit your Excellency that I may be continued in that Office, and do assure You Sir that if it shall please You to continue me therein, my most earnest Endeavours shall be exerted with all Fidelity in the executing that trust reposed in me to the utmost of my skill and ability, and I humbly hope to the Satisfaction of your Excellency and advancement of the public Revenue. I am, with the utmost respect, sr Your Excellency’s most obedient humble Servt

Edward Thurston

